Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites “A four-wheeled vehicle, comprising: a frame; two front suspension assemblies connected to the frame;  5two rear suspension assemblies connected to the frame; two front wheels, each one of the two front wheels being operatively connected to a corresponding one of the two front suspension assemblies; two rear wheels, each one of the two rear wheels being operatively connected to a corresponding one of the two rear suspension assemblies;  10a motor connected to the frame; a front differential operatively connecting the motor to the two front wheels; a rear differential operatively connecting the motor to the two rear wheels; and a steering system for steering the two front wheels and the two rear wheels of the vehicle, the steering system comprising:  15a front steering assembly for steering the front wheels, the front steering assembly comprising a user-operated steering input device; and a rear steering assembly for steering the rear wheels, the rear steering assembly comprising: an actuator operatively connected to the rear wheels and operable to 20modify a steering angle of the rear wheels, the actuator being mounted to the frame, the actuator being disposed completely rearward of the rear differential”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach rear steering assemblies of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614